—Judgment, Supreme Court, New York County (Edward Greenfield, J.), entered on or about October 25, 1994, which granted petitioner’s application to inspect respondent’s books and records, unanimously affirmed, without costs.
The Special Referee correctly found that petitioner established her ownership of 40 of 200 shares of respondent’s stock, the stock purchase agreement evidencing the purchase of 160 shares by respondent’s present principals, the subsequently issued stock certificate certifying petitioner’s ownership of 40 shares, and the testimony of a Banking Department examiner on the significance of certain documents that respondent was required to file as a check cashing corporation and which mentioned petitioner as a stockholder, being especially probative (see, Business Corporation Law § 624 [g]; Block v Magee, 146 AD2d 730, 733). We also agree with the Special Referee that so far as subsequent purchasers were concerned, it did not matter whether the initial $10,000 capitalization came directly from petitioner or one or both of respondent’s other cofound*206ers, and that respondent in any event failed to show that the shares were not issued regularly for adequate consideration. In sum, the Special Referee’s decision is well founded, and to hold otherwise would be to usurp his role as arbiter of fact and credibility (see, Zuckerman v Altman, 200 AD2d 520). Concur— Murphy, P. J., Wallach, Ross, Nardelli and Tom, JJ.